 



Exhibit 10.3
PRIMUS KNOWLEDGE SOLUTIONS, INC.
1999 STOCK INCENTIVE COMPENSATION PLAN
SECTION 1. PURPOSE
     The purpose of the Primus Knowledge Solutions, Inc. 1999 Stock Incentive
Compensation Plan (the “Plan”) is to enhance the long-term shareholder value of
Primus Knowledge Solutions, Inc., a Washington corporation (the “Company”), by
offering opportunities to selected persons to participate in the Company’s
growth and success, and to encourage them to remain in the service of the
Company and its Related Corporations (as defined in Section 2) and to acquire
and maintain stock ownership in the Company.
SECTION 2. DEFINITIONS
     For purposes of the Plan, the following terms shall be defined as set forth
below:
     “AWARD” means an award or grant made pursuant to the Plan, including,
without limitation, awards or grants of Stock Awards and Options, or any
combination of the foregoing.
     “BOARD” means the Board of Directors of the Company.
     “CAUSE” means dishonesty, fraud, misconduct, unauthorized use or disclosure
of confidential information or trade secrets, or conviction or confession of a
crime punishable by law (except minor violations), in each case as determined by
the Plan Administrator, and its determination shall be conclusive and binding.
     “CODE” means the Internal Revenue Code of 1986, as amended from time to
time.
     “COMMON STOCK” means the common stock, par value $.025 per share, of the
Company.
     “CORPORATE TRANSACTION” means any of the following events:
             (a)    Consummation of any merger or consolidation of the Company
with or into another corporation; or
             (b)    Consummation of any sale, lease, exchange or other transfer
in one transaction or a series of related transactions of all or substantially
all of the Company’s assets other than a transfer of the Company’s assets to a
majority-owned subsidiary corporation (as defined in Section 8.3) of the
Company.
     “DISABILITY,” unless otherwise defined by the Plan Administrator, means a
mental or physical impairment of the Participant that is expected to result in
death or that has lasted or is expected to last for a continuous period of
12 months or more and that causes the Participant to

 



--------------------------------------------------------------------------------



 



be unable, in the opinion of the Company, to perform his or her duties for the
Company or a Related Corporation and to be engaged in any substantial gainful
activity.
     “EFFECTIVE DATE” has the meaning set forth in Section 17.
     “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.
     “FAIR MARKET VALUE” shall be as established in good faith by the Plan
Administrator or (a) if the Common Stock is listed on the Nasdaq National
Market, the average of the high and low per share sales prices for the Common
Stock as reported by the Nasdaq National Market for a single trading day or
(b) if the Common Stock is listed on the New York Stock Exchange or the American
Stock Exchange, the average of the high and low per share sales prices for the
Common Stock as such price is officially quoted in the composite tape of
transactions on such exchange for a single trading day. If there is no such
reported price for the Common Stock for the date in question, then such price on
the last preceding date for which such price exists shall be determinative of
Fair Market Value.
     “GRANT DATE” means the date on which the Plan Administrator completes the
corporate action relating to the grant of an Award and all conditions precedent
to the grant have been satisfied, provided that conditions to the exercisability
or vesting of Awards shall not defer the Grant Date.
     “INCENTIVE STOCK OPTION” means an Option to purchase Common Stock granted
under Section 7 with the intention that it qualify as an “incentive stock
option” as that term is defined in Section 422 of the Code.
     “NONQUALIFIED STOCK OPTION” means an Option to purchase Common Stock
granted under Section 7 other than an Incentive Stock Option.
     “OPTION” means the right to purchase Common Stock granted under Section 7.
     “OPTION TERM” has the meaning set forth in Section 7.3.
     “PARENT,” except as otherwise provided in Section 8.3 in connection with
Incentive Stock Options, means any entity, whether now or hereafter existing,
that directly or indirectly controls the Company.
     “PARTICIPANT” means (a) the person to whom an Award is granted; (b) for a
Participant who has died, the personal representative of the Participant’s
estate, the person(s) to whom the Participant’s rights under the Award have
passed by will or by the applicable laws of descent and distribution, or the
beneficiary designated in accordance with Section 11; or (c) the person(s) to
whom an Award has been transferred in accordance with Section 11.
     “PLAN ADMINISTRATOR” means the Board or any committee or committees
designated by the Board or any person to whom the Board has delegated authority
to administer the Plan under Section 3.1.
     “RELATED CORPORATION” means any Parent or Subsidiary of the Company.

-2-



--------------------------------------------------------------------------------



 



     “SECURITIES ACT” means the Securities Act of 1933, as amended.
     “STOCK AWARD” means shares of Common Stock or units denominated in Common
Stock granted under Section 9, the rights of ownership of which may be subject
to restrictions prescribed by the Plan Administrator.
     “SUBSIDIARY,” except as otherwise provided in Section 8.3 in connection
with Incentive Stock Options, means any entity that is directly or indirectly
controlled by the Company.
     “SUCCESSOR CORPORATION” has the meaning set forth in Section 12.3.
     “TERMINATION DATE” has the meaning set forth in Section 7.6.
SECTION 3. ADMINISTRATION
     3.1    PLAN ADMINISTRATOR
     The Plan shall be administered by the Board and/or a committee or
committees (which term includes subcommittees) appointed by, and consisting of
two or more members of, the Board (a “Plan Administrator”). If and so long as
the Common Stock is registered under Section 12(b) or 12(g) of the Exchange Act,
the Board shall consider in selecting the members of any committee acting as
Plan Administrator, with respect to any persons subject or likely to become
subject to Section 16 of the Exchange Act, the provisions regarding (a) “outside
directors” as contemplated by Section 162(m) of the Code and (b) “nonemployee
directors” as contemplated by Rule 16b-3 under the Exchange Act. Notwithstanding
the foregoing, the Board may delegate the responsibility for administering the
Plan with respect to designated classes of eligible persons to different
committees consisting of two or more members of the Board, subject to such
limitations as the Board deems appropriate. Committee members shall serve for
such term as the Board may determine, subject to removal by the Board at any
time. To the extent consistent with applicable law, the Board may authorize a
senior executive officer of the Company to grant Awards to specified eligible
persons, within the limits specifically prescribed by the Board.
     3.2    ADMINISTRATION AND INTERPRETATION BY PLAN ADMINISTRATOR
     Except for the terms and conditions explicitly set forth in the Plan, the
Plan Administrator shall have exclusive authority, in its discretion, to
determine all matters relating to Awards under the Plan, including the selection
of individuals to be granted Awards, the type of Awards, the number of shares of
Common Stock subject to an Award, all terms, conditions, restrictions and
limitations, if any, of an Award and the terms of any instrument that evidences
the Award. The Plan Administrator shall also have exclusive authority to
interpret the Plan and the terms of any instrument evidencing the Award and may
from time to time adopt, and change, rules and regulations of general
application for the Plan’s administration. The Plan Administrator’s
interpretation of the Plan and its rules and regulations, and all actions taken
and determinations made by the Plan Administrator pursuant to the Plan, shall be
conclusive and binding on all parties involved or affected. The Plan
Administrator may delegate administrative duties to such of the Company’s
officers as it so determines.

-3-



--------------------------------------------------------------------------------



 



SECTION 4. STOCK SUBJECT TO THE PLAN
     4.1    AUTHORIZED NUMBER OF SHARES
     Subject to adjustment from time to time as provided in Section 12.1, the
number of shares of Common Stock that shall be available for issuance under the
Plan shall be:
              (a)    1,166,666 shares plus;
              (b)    all annual increases as added on the first day of the
Company’s fiscal year beginning in 2001 and ending in 2005, with each annual
increase equal to the lessor of (i) 666,666 shares or (ii) 5% of the adjusted
average common shares outstanding of the Company used to calculate fully diluted
earnings per share as reported in the Annual Report to shareholders for the
preceding year, provided that any shares from any such increases in previous
years that are not actually issued shall be added to the aggregate number of
shares available for issuance under the Plan; plus
              (c)    any authorized shares (i) not issued or subject to
outstanding awards under the Company’s Employee Stock Option and Restricted
Stock Award Plan (Symbologic Corporation) and 1995 Stock Incentive Compensation
Plan (the “Prior Plans”) on the Effective Date and (ii) any shares subject to
outstanding awards under the Prior Plans on the Effective Date that cease to be
subject to such awards (other than by reason of exercise or payment of the
awards to the extent they are exercised for or settled in shares), which shares
shall no longer be available for grant and issuance under the Prior Plans, but
shall be available for issuance under the Plan.
     Shares issued under the Plan shall be drawn from authorized and unissued
shares or shares now held or subsequently acquired by the Company. Solely for
the purposes of applying this limitation, each Option granted under this Plan
shall reduce the number of shares available for grant by one share for every one
share granted and each grant of a Stock Award other than an Option under this
Plan shall reduce the number of shares available by 1.24 shares for every one
share granted.
     4.2    REUSE OF SHARES
     Any shares of Common Stock that have been made subject to an Award that
cease to be subject to the Award (other than by reason of exercise or payment of
the Award to the extent it is exercised for or settled in shares) shall again be
available for issuance in connection with future grants of Awards under the
Plan.
SECTION 5. ELIGIBILITY
     Awards may be granted under the Plan to those officers, directors and
employees of the Company and its Related Corporations as the Plan Administrator
from time to time selects. Awards may also be made to consultants, agents,
advisors and independent contractors who provide services to the Company and its
Related Corporations; provided, however, that such Participants render bona fide
services that are not in connection with the offer and sale of the

-4-



--------------------------------------------------------------------------------



 



Company’s securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities.
SECTION 6. AWARDS
     6.1    FORM AND GRANT OF AWARDS
     The Plan Administrator shall have the authority, in its sole discretion, to
determine the type or types of Awards to be made under the Plan. Such Awards may
include, but are not limited to, Incentive Stock Options, Nonqualified Stock
Options and Stock Awards. Awards may be granted singly or in combination.
     6.2    SETTLEMENT OF AWARDS
     The Company may settle Awards through the delivery of shares of Common
Stock, cash payments, the granting of replacement Awards or any combination
thereof as the Plan Administrator shall determine. Any Award settlement,
including payment deferrals, may be subject to such conditions, restrictions and
contingencies as the Plan Administrator shall determine. The Plan Administrator
may permit or require the deferral of any Award payment, subject to such rules
and procedures as it may establish, which may include provisions for the payment
or crediting of interest, or dividend equivalents, including converting such
credits into deferred stock equivalents. The Plan Administrator may at any time
offer to buy out, for a payment in cash or Common Stock, an Award previously
granted based on such terms and conditions as the Plan Administrator shall
establish and communicate to the Participant at the time such offer is made.
     6.3    ACQUIRED COMPANY AWARDS
     Notwithstanding anything in the Plan to the contrary, the Plan
Administrator may grant Awards under the Plan in substitution for awards issued
under other plans, or assume under the Plan awards issued under other plans, if
the other plans are or were plans of other acquired entities (“Acquired
Entities”) (or the parent of the Acquired Entity) and the new Award is
substituted, or the old award is assumed, by reason of a merger, consolidation,
acquisition of property or of stock, reorganization or liquidation (the
“Acquisition Transaction”). In the event that a written agreement pursuant to
which the Acquisition Transaction is completed is approved by the Board and said
agreement sets forth the terms and conditions of the substitution for or
assumption of outstanding awards of the Acquired Entity, said terms and
conditions shall be deemed to be the action of the Plan Administrator without
any further action by the Plan Administrator, except as may be required for
compliance with Rule 16b-3 under the Exchange Act, and the persons holding such
awards shall be deemed to be Participants.
SECTION 7. AWARDS OF OPTIONS
     7.1    GRANT OF OPTIONS
     The Plan Administrator is authorized under the Plan, in its sole
discretion, to issue Options as Incentive Stock Options or as Nonqualified Stock
Options, which shall be appropriately designated.

-5-



--------------------------------------------------------------------------------



 



     7.2    OPTION EXERCISE PRICE
     The Board shall establish the exercise price of each Option and specify
such exercise price in the applicable option agreement, provided, however, that
the exercise price of any Option shall not be less than the fair market value
per share of the Common Stock as of the date of the option grant. For Incentive
Stock Options granted to a more than 10% shareholder, the Option exercise price
shall be as specified in Section 8.2.
     7.3    TERM OF OPTIONS
     The term of each Option (the “Option Term”) shall be established by the
Plan Administrator, provided the term shall be not longer than ten years from
the Grant Date. For Incentive Stock Options, the maximum Option Term shall be as
specified in Sections 8.2 and 8.4.
     7.4    EXERCISE OF OPTIONS
     The Plan Administrator shall establish and set forth in each instrument
that evidences an Option the time at which, or the installments in which, the
Option shall vest and become exercisable, which provisions may be waived or
modified by the Plan Administrator at any time. If not so established in the
instrument evidencing the Option, the Option shall vest and become exercisable
according to the following schedule, which may be waived or modified by the Plan
Administrator at any time:

      PERIOD OF PARTICIPANT’S CONTINUOUS
EMPLOYMENT OR SERVICE WITH THE
COMPANY OR ITS RELATED
CORPORATIONS FROM THE OPTION DATE  

PERCENT OF TOTAL OPTION GRANT
THAT IS VESTED AND EXERCISABLE       After 1 year   25%       Each additional
one-month period of
continuous service completed thereafter  
An additional 1/48       After 4 years   100%

     The Plan Administrator may adjust the vesting schedule of an Option held by
a Participant who works less than “full-time” as that term is defined by the
Plan Administrator.
     To the extent that an Option has vested and become exercisable, the Option
may be exercised from time to time by delivery to the Company of a written stock
option exercise agreement or notice, in a form and in accordance with procedures
established by the Plan Administrator, setting forth the number of shares with
respect to which the Option is being exercised, the restrictions imposed on the
shares purchased under such exercise agreement, if any, and such representations
and agreements as may be required by the Plan Administrator, accompanied by
payment in full as described in Section 7.5. An Option may not be exercised as
to less than a reasonable number of shares at any one time, as determined by the
Plan Administrator.

-6-



--------------------------------------------------------------------------------



 



     7.5    PAYMENT OF EXERCISE PRICE
     The exercise price for shares purchased under an Option shall be paid in
full to the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares purchased. Such consideration
must be paid in cash or by check or, unless the Plan Administrator in its sole
discretion determines otherwise, either at the time the Option is granted or at
any time before it is exercised, in any combination of
             (a)    cash or check;
             (b)    tendering (either actually or, if and so long as the Common
Stock is registered under Section 12(b) or 12(g) of the Exchange Act, by
attestation) shares of Common Stock already owned by the Participant for at
least six months (or any shorter period necessary to avoid a charge to the
Company’s earnings for financial reporting purposes) having a Fair Market Value
on the day prior to the exercise date equal to the aggregate Option exercise
price;
             (c)    if and so long as the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, delivery of a properly executed
exercise notice, together with irrevocable instructions, to (i) a brokerage firm
designated by the Company to deliver promptly to the Company the aggregate
amount of sale or loan proceeds to pay the Option exercise price and any
withholding tax obligations that may arise in connection with the exercise and
(ii) the Company to deliver the certificates for such purchased shares directly
to such brokerage firm, all in accordance with the regulations of the Federal
Reserve Board;
             (d)    with the consent of the Board, by reducing the number of
shares of Common Stock otherwise issuable to the optionee upon exercise of the
Option by a number of shares of Common Stock having a fair market value equal to
such aggregate exercise price; or
             (e)    such other consideration as the Plan Administrator may
permit.
     In addition, to assist a Participant in acquiring shares of Common Stock
pursuant to an Award granted under the Plan, the Plan Administrator, in its sole
discretion, may authorize, either at the Grant Date or at any time before the
acquisition of Common Stock pursuant to the Award, (i) the payment by a
Participant of a full-recourse promissory note, with the understanding that no
loans shall be made to directors or executive officers, (ii) the payment by the
Participant of the purchase price, if any, of the Common Stock in installments,
or (iii) the guarantee by the Company of a loan obtained by the Participant from
a third party. Subject to the foregoing, the Plan Administrator shall in its
sole discretion specify the terms of any loans, installment payments or loan
guarantees, including the interest rate and terms of and security for repayment.
     7.6    POST-TERMINATION EXERCISES
     The Plan Administrator shall establish and set forth in each instrument
that evidences an Option whether the Option shall continue to be exercisable,
and the terms and conditions of such exercise, if a Participant ceases to be
employed by, or to provide services to, the Company or its Related Corporations,
which provisions may be waived or modified by the Plan Administrator at any
time. If not so established in the instrument evidencing the Option, the Option
shall be

-7-



--------------------------------------------------------------------------------



 



exercisable according to the following terms and conditions, which may be waived
or modified by the Plan Administrator at any time:
             (a)    Any portion of an Option that is not vested and exercisable
on the date of termination of the Participant’s employment or service
relationship (the “Termination Date”) shall expire on such date.
             (b)    Any portion of an Option that is vested and exercisable on
the Termination Date shall expire upon the earliest to occur of
                      (i)      the last day of the Option Term;
                      (ii)     if the Participant’s Termination Date occurs for
reasons other than Cause, death or Disability, the three-month anniversary of
such Termination Date; and
                      (iii)    if the Participant’s Termination Date occurs by
reason of Disability or death, the one-year anniversary of such Termination
Date.
     Notwithstanding the foregoing, if the Participant dies after the
Termination Date while the Option is otherwise exercisable, the portion of the
Option that is vested and exercisable on such Termination Date shall expire upon
the earlier to occur of (y) the last day of the Option Term and (z) the first
anniversary of the date of death, unless the Plan Administrator determines
otherwise.
     Also notwithstanding the foregoing, in case of termination of the
Participant’s employment or service relationship for Cause, the Option shall
automatically expire upon first notification to the Participant of such
termination, unless the Plan Administrator determines otherwise. If a
Participant’s employment or service relationship with the Company is suspended
pending an investigation of whether the Participant shall be terminated for
Cause, all the Participant’s rights under any Option likewise shall be suspended
during the period of investigation.
     A Participant’s transfer of employment or service relationship between or
among the Company and its Related Corporations, or a change in status from an
employee to a consultant, agent, advisor or independent contractor, shall not be
considered a termination of employment or service relationship for purposes of
this Section 7. Employment or service relationship shall be deemed to continue
while the Participant is on a bona fide leave of absence, if such leave was
approved by the Company or a Related Corporation in writing and if continued
crediting of service for purposes of this Section 7 is expressly required by the
terms of such leave or by applicable law (as determined by the Company). The
effect of a Company-approved leave of absence on the terms and conditions of an
Option shall be determined by the Plan Administrator, in its sole discretion.
     7.7    NO REPRICING OF OPTIONS
     Notwithstanding anything to the contrary in the Plan, the Company shall not
engage in any repricing of Options granted under this Plan without further
stockholder approval. For this purpose, the term “repricing” shall mean any of
the following or other action that has the same

-8-



--------------------------------------------------------------------------------



 



effect: (i) lowering the exercise price of an Option after it is granted,
(ii) any other actions that is treated as a repricing under generally accepted
accounting principles, or (iii) canceling an Option at a time when its exercise
price exceeds the fair market value of the underlying stock in exchange for
another Stock Award, or other equity of the Company, unless the cancellation and
exchange occurs in connection with a merger, acquisition, spin-off, or similar
corporate transaction (including any adjustment described in Section 12).
SECTION 8. INCENTIVE STOCK OPTION LIMITATIONS
     To the extent required by Section 422 of the Code, Incentive Stock Options
shall be subject to the following additional terms and conditions:
     8.1    DOLLAR LIMITATION
     To the extent the aggregate Fair Market Value (determined as of the Grant
Date) of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time during any calendar year (under the Plan and all
other stock option plans of the Company) exceeds $100,000, such portion in
excess of $100,000 shall be treated as a Nonqualified Stock Option. In the event
the Participant holds two or more such Options that become exercisable for the
first time in the same calendar year, such limitation shall be applied on the
basis of the order in which such Options are granted.
     8.2    MORE THAN 10% SHAREHOLDERS
     If an individual owns more than 10% of the total voting power of all
classes of the Company’s stock, then the exercise price per share of an
Incentive Stock Option shall not be less than 110% of the Fair Market Value of
the Common Stock on the Grant Date and the Option Term shall not exceed five
years. The determination of more than 10% ownership shall be made in accordance
with Section 422 of the Code.
     8.3    ELIGIBLE EMPLOYEES
     Individuals who are not employees of the Company or one of its parent
corporations or subsidiary corporations may not be granted Incentive Stock
Options. For purposes of this Section 8.3, “parent corporation” and “subsidiary
corporation” shall have the meanings attributed to those terms for purposes of
Section 422 of the Code.
     8.4    TERM
     Except as provided in Section 8.2, the Option Term shall not exceed
10 years.
     8.5    EXERCISABILITY
     An Option designated as an Incentive Stock Option shall cease to qualify
for favorable tax treatment as an Incentive Stock Option to the extent it is
exercised (if permitted by the terms of the Option) (a) more than three months
after the Termination Date for reasons other than death or Disability, (b) more
than one year after the Termination Date by reason of Disability, or (c)

-9-



--------------------------------------------------------------------------------



 



after the Participant has been on leave of absence for more than 90 days, unless
the Participant’s reemployment rights are guaranteed by statute or contract.
     For purposes of this Section 8.5, Disability shall mean “disability” as
that term is defined for purposes of Section 422 of the Code.
     8.6    TAXATION OF INCENTIVE STOCK OPTIONS
     In order to obtain certain tax benefits afforded to Incentive Stock Options
under Section 422 of the Code, the Participant must hold the shares issued upon
the exercise of an Incentive Stock Option for two years after the Grant Date and
one year from the date of exercise. A Participant may be subject to the
alternative minimum tax at the time of exercise of an Incentive Stock Option.
The Participant shall give the Company prompt notice of any disposition of
shares acquired by the exercise of an Incentive Stock Option prior to the
expiration of such holding periods.
     8.7    PROMISSORY NOTES
     The amount of any promissory note delivered pursuant to Section 7.5 in
connection with an Incentive Stock Option shall bear interest at a rate
specified by the Plan Administrator, but in no case less than the rate required
to avoid imputation of interest (taking into account any exceptions to the
imputed interest rules) for federal income tax purposes.
SECTION 9. STOCK AWARDS
     9.1    GRANT OF STOCK AWARDS
     The Plan Administrator is authorized to make Awards of Common Stock or
Awards denominated in units of Common Stock on such terms and conditions and
subject to such restrictions, if any (which may be based on continuous service
with the Company or the achievement of performance goals), as the Plan
Administrator shall determine, in its sole discretion, which terms, conditions
and restrictions shall be set forth in the instrument evidencing the Award. The
terms, conditions and restrictions that the Plan Administrator shall have the
power to determine shall include, without limitation, the manner in which shares
subject to Stock Awards are held during the periods they are subject to
restrictions and the circumstances under which forfeiture of the Stock Award
shall occur by reason of termination of the Participant’s employment or service
relationship. To the extent applicable, no Stock Award shall be exercisable more
than ten (10) years after the date the Stock Award is granted.
     9.2    ISSUANCE OF SHARES
     Upon the satisfaction of any terms, conditions and restrictions prescribed
in respect to a Stock Award, or upon the Participant’s release from any terms,
conditions and restrictions of a Stock Award, as determined by the Plan
Administrator, the Company shall release, as soon as practicable, to the
Participant or, in the case of the Participant’s death, to the personal
representative of the Participant’s estate or as the appropriate court directs,
the appropriate number of shares of Common Stock.

-10-



--------------------------------------------------------------------------------



 



     9.3    WAIVER OF RESTRICTIONS
     Notwithstanding any other provisions of the Plan, the Plan Administrator
may, in its sole discretion, waive the forfeiture period and any other terms,
conditions or restrictions on any Stock Award under such circumstances and
subject to such terms and conditions as the Plan Administrator shall deem
appropriate.
SECTION 10. WITHHOLDING
     The Company may require the Participant to pay to the Company the amount of
any withholding taxes that the Company is required to withhold with respect to
the grant, vesting or exercise of any Award. Subject to the Plan and applicable
law, the Plan Administrator may, in its sole discretion, permit the Participant
to satisfy withholding obligations (up to the minimum rate), in whole or in
part, by paying cash, by electing to have the Company withhold shares of Common
Stock or by transferring shares of Common Stock to the Company, in such amounts
as are equivalent to the Fair Market Value of the withholding obligation. The
Company shall have the right to withhold from any Award or any shares of Common
Stock issuable pursuant to an Award or from any cash amounts otherwise due or to
become due from the Company to the Participant an amount equal to such taxes.
The Company may also deduct from any Award any other amounts due from the
Participant to the Company or a Related Corporation.
SECTION 11. ASSIGNABILITY
     Awards granted under the Plan and any interest therein may not be assigned,
pledged or transferred by the Participant and may not be made subject to
attachment or similar proceedings otherwise than by will or by the applicable
laws of descent and distribution, and, during the Participant’s lifetime, such
Awards may be exercised only by the Participant.
SECTION 12. ADJUSTMENTS
     12.1   ADJUSTMENT OF SHARES
     In the event that, at any time or from time to time, a stock dividend,
stock split, spin-off, combination or exchange of shares, recapitalization,
merger, consolidation, distribution to shareholders other than a normal cash
dividend, or other change in the Company’s corporate or capital structure
results in (a) the outstanding shares, or any securities exchanged therefor or
received in their place, being exchanged for a different number or class of
securities of the Company or of any other corporation or (b) new, different or
additional securities of the Company or of any other corporation being received
by the holders of shares of Common Stock of the Company, then the Plan
Administrator shall make proportional adjustments in (i) the maximum number and
kind of securities subject to the Plan as set forth in Section 4.1 and (ii) the
number and kind of securities that are subject to any outstanding Award and the
per share price of such securities, without any change in the aggregate price to
be paid therefor. The determination by the Plan Administrator as to the terms of
any of the foregoing adjustments shall be conclusive and binding.
Notwithstanding the foregoing, a dissolution or liquidation of the Company or a
Corporate Transaction shall not be governed by this Section 12.1 but shall be
governed by Sections 12.2 and 12.3, respectively.

-11-



--------------------------------------------------------------------------------



 



     12.2   DISSOLUTION OR LIQUIDATION
     In the event of the proposed dissolution or liquidation of the Company, the
Plan Administrator shall notify each Participant as soon as practicable prior to
the effective date of such proposed transaction. The Plan Administrator in its
discretion may permit a Participant to exercise an Option until ten days prior
to such transaction with respect to all vested and exercisable shares of Common
Stock covered thereby and with respect to such number of unvested shares as the
Plan Administrator shall determine. In addition, the Plan Administrator may
provide that any forfeiture provision or Company repurchase option applicable to
any Award shall lapse as to such number of shares as the Plan Administrator
shall determine, contingent upon the occurrence of the proposed dissolution or
liquidation at the time and in the manner contemplated. To the extent an Option
has not been previously exercised, the Option shall terminate automatically
immediately prior to the consummation of the proposed action. To the extent a
forfeiture provision applicable to a Stock Award has not been waived by the Plan
Administrator, the Stock Award shall be forfeited automatically immediately
prior to the consummation of the proposed action.
     12.3   CORPORATE TRANSACTION
     In the event of a Corporate Transaction, except as otherwise provided in
the instrument evidencing the Award, each outstanding Option shall be continued,
assumed or an equivalent option or right substituted by the surviving
corporation, the successor corporation or its parent corporation, as applicable
(the “Successor Corporation”). In the event that the Successor Corporation
refuses to continue, assume or substitute for the Option, the Participant shall
fully vest in and have the right to exercise the Option as to all of the shares
of Common Stock subject thereto, including shares as to which the Option would
not otherwise be vested or exercisable. If an Option becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a Corporate
Transaction, the Plan Administrator shall notify the Participant in writing or
electronically that the Option shall be fully vested and exercisable for a
specified time period after the date of such notice, and the Option shall
terminate upon the expiration of such period, in each case conditioned on the
consummation of the Corporate Transaction. For the purposes of this
Section 12.3, the Option shall be considered assumed if, following the Corporate
Transaction, the option or right confers the right to purchase or receive, for
each share of Common Stock subject to the Option, immediately prior to the
Corporate Transaction, the consideration (whether stock, cash, or other
securities or property) received in the merger or sale of assets by holders of
Common Stock for each share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding shares); provided,
however, that if such consideration received in the Corporate Transaction is not
solely common stock of the Successor Corporation, the Plan Administrator may,
with the consent of the Successor Corporation, provide for the consideration to
be received upon the exercise of the Option, for each share of Common Stock
subject thereto, to be solely common stock of the Successor Corporation equal in
fair market value to the per share consideration received by holders of Common
Stock in the Corporate Transaction. All Options shall terminate and cease to
remain outstanding immediately following the consummation of the Corporate
Transaction, except to the extent assumed by the Successor Corporation.

-12-



--------------------------------------------------------------------------------



 



     In the event of a Corporate Transaction, the vesting of Shares subject to
Stock Awards shall accelerate, and the forfeiture provisions to which such
Shares are subject shall lapse, if and to the same extent that the vesting of
outstanding Options accelerates in connection with the Corporate Transaction. If
unvested Options are to be assumed, continued or substituted by a Successor
Corporation without acceleration upon the occurrence of a Corporate Transaction,
the forfeiture provisions to which such shares are subject will continue with
respect to shares of the Successor Corporation that may be issued in exchange
for such Shares.
     12.4   FURTHER ADJUSTMENT OF AWARDS
     Subject to Sections 12.2 and 12.3, the Plan Administrator shall have the
discretion, exercisable at any time before a sale, merger, consolidation,
reorganization, liquidation or change in control of the Company, as defined by
the Plan Administrator, to take such further action as it determines to be
necessary or advisable, and fair and equitable to the Participants, with respect
to Awards. Such authorized action may include (but shall not be limited to)
establishing, amending or waiving the type, terms, conditions or duration of, or
restrictions on, Awards so as to provide for earlier, later, extended or
additional time for exercise, lifting restrictions and other modifications, and
the Plan Administrator may take such actions with respect to all Participants,
to certain categories of Participants or only to individual Participants. The
Plan Administrator may take such action before or after granting Awards to which
the action relates and before or after any public announcement with respect to
such sale, merger, consolidation, reorganization, liquidation or change in
control that is the reason for such action.
     12.5   LIMITATIONS
     The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
SECTION 13. MARKET STANDOFF
     In connection with any underwritten public offering by the Company of its
equity securities pursuant to an effective registration statement filed under
the Securities Act, including the Company’s initial public offering, a person
shall not sell, make any short sale of, loan, hypothecate, pledge, grant any
option for the purchase of, or otherwise dispose of or transfer for value or
otherwise agree to engage in any of the foregoing transactions with respect to
any shares issued pursuant to an Award granted under the Plan without the prior
written consent of the Company or its underwriters. Such limitations shall be in
effect for such period of time as may be requested by the Company or such
underwriters and agreed to by the Company’s officers and directors with respect
to their shares; provided, however, that in no event shall such period exceed
180 days. The limitations of this paragraph shall in all events terminate two
years after the effective date of the Company’s initial public offering. Holders
of shares issued pursuant to an Award granted under the Plan shall be subject to
the market standoff provisions of this paragraph only if the officers and
directors of the Company are also subject to similar arrangements.

-13-



--------------------------------------------------------------------------------



 



     In the event of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
Company’s outstanding Common Stock effected as a class without the Company’s
receipt of consideration, any new, substituted or additional securities
distributed with respect to the purchased shares shall be immediately subject to
the provisions of this Section 13, to the same extent the purchased shares are
at such time covered by such provisions.
     In order to enforce the limitations of this Section 14, the Company may
impose stop-transfer instructions with respect to the purchased shares until the
end of the applicable standoff period.
SECTION 14. AMENDMENT AND TERMINATION OF PLAN
     14.1   AMENDMENT OF PLAN
     The Plan may be amended only by the Board in such respects as it shall deem
advisable; provided, however, that to the extent required for compliance with
Section 422 of the Code or any applicable law or regulation, shareholder
approval shall be required for any amendment that would (a) increase the total
number of shares available for issuance under the Plan, (b) modify the class of
persons eligible to receive Options, or (c) otherwise require shareholder
approval under any applicable law or regulation. Any amendment made to the Plan
that would constitute a “modification” to Incentive Stock Options outstanding on
the date of such amendment shall not, without the consent of the Participant, be
applicable to such outstanding Incentive Stock Options but shall have
prospective effect only.
     14.2   TERMINATION OF PLAN
     The Board may suspend or terminate the Plan at any time. Unless sooner
terminated as provided herein, the Plan shall terminate ten years after the
earlier of the Plan’s adoption by the Board and approval by the shareholders.
     14.3   CONSENT OF PARTICIPANT
     The amendment or termination of the Plan or the amendment of an outstanding
Award shall not, without the Participant’s consent, impair or diminish any
rights or obligations under any Award theretofore granted to the Participant
under the Plan. Any change or adjustment to an outstanding Incentive Stock
Option shall not, without the consent of the Participant, be made in a manner so
as to constitute a “modification” that would cause such Incentive Stock Option
to fail to continue to qualify as an Incentive Stock Option. Notwithstanding the
foregoing, any adjustments made pursuant to Section 12 shall not be subject to
these restrictions.
SECTION 15. GENERAL
     15.1   EVIDENCE OF AWARDS
     Awards granted under the Plan shall be evidenced by a written instrument
that shall contain such terms, conditions, limitations and restrictions as the
Plan Administrator shall deem advisable and that are not inconsistent with the
Plan.

-14-



--------------------------------------------------------------------------------



 



     15.2   NO INDIVIDUAL RIGHTS
     Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment contract or confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Corporation or limit in any way
the right of the Company or any Related Corporation to terminate a Participant’s
employment or other relationship at any time, with or without Cause.
     15.3   REGISTRATION
     Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless such issuance, delivery
or distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act), and the applicable
requirements of any securities exchange or similar entity.
     The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under state securities laws, any shares of Common Stock,
security or interest in a security paid or issued under, or created by, the
Plan, or to continue in effect any such registrations or qualifications if made.
The Company may issue certificates for shares with such legends and subject to
such restrictions on transfer and stop-transfer instructions as counsel for the
Company deems necessary or desirable for compliance by the Company with federal
and state securities laws.
     To the extent that the Plan or any instrument evidencing an Award provides
for issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.
     15.4   NO RIGHTS AS A SHAREHOLDER
     No Option or Stock Award denominated in units shall entitle the Participant
to any cash dividend, voting or other right of a shareholder unless and until
the date of issuance under the Plan of the shares that are the subject of such
Award.
     15.5   COMPLIANCE WITH LAWS AND REGULATIONS
     Notwithstanding anything in the Plan to the contrary, the Plan
Administrator, in its sole discretion, may bifurcate the Plan so as to restrict,
limit or condition the use of any provision of the Plan to Participants who are
officers or directors subject to Section 16 of the Exchange Act without so
restricting, limiting or conditioning the Plan with respect to other
Participants. Additionally, in interpreting and applying the provisions of the
Plan, any Option granted as an Incentive Stock Option pursuant to the Plan
shall, to the extent permitted by law, be construed as an “incentive stock
option” within the meaning of Section 422 of the Code.

-15-



--------------------------------------------------------------------------------



 



     15.6   PARTICIPANTS IN FOREIGN COUNTRIES
     The Plan Administrator shall have the authority to adopt such
modifications, procedures and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Related Corporations may operate to assure the viability of the benefits
from Awards granted to Participants employed in such countries and to meet the
objectives of the Plan.
     15.7   NO TRUST OR FUND
     The Plan is intended to constitute an “unfunded” plan. Nothing contained
herein shall require the Company to segregate any monies or other property, or
shares of Common Stock, or to create any trusts, or to make any special deposits
for any immediate or deferred amounts payable to any Participant, and no
Participant shall have any rights that are greater than those of a general
unsecured creditor of the Company.
     15.8   SEVERABILITY
     If any provision of the Plan or any Award is determined to be invalid,
illegal or unenforceable in any jurisdiction, or as to any person, or would
disqualify the Plan or any Award under any law deemed applicable by the Plan
Administrator, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Plan Administrator’s determination, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
person or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.
     15.9   CHOICE OF LAW
     The Plan and all determinations made and actions taken pursuant hereto, to
the extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Washington without giving effect to
principles of conflicts of laws.
SECTION 16. EFFECTIVE DATE
     The Effective Date is the date on which the Plan is adopted by the Board,
so long as it is approved by the Company’s shareholders at any time within
12 months of such adoption.

-16-